           UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                             CASE NO. 3:16cr316-2

UNITED STATES OF AMERICA


          V.

CEDRIC CLARK


                                      ORDER



   THIS MATTER is before the Clerk due to his fiduciary duty to disburse

restitution payments in accordance with the Judgments of this Court. The

“Amended Judgment” [Doc. 168] in this case was entered August 8, 2018,

directing that restitution be paid out in accordance with the Court’s “Order” [Doc.

167] of final restitution.

   The Financial Department of this Court has over $41,000.00 on hand to

disburse to the victims in this case. Payment has been delayed to the victims in the

Clark case due to Mr. Clark mistakenly being required to pay joint and several

restitutions in another case, United States v. Ms. Paris Taylor, 3:17-cr-215-4.

When defendants are named as jointly and severally liable in different cases for the

purpose of restitution, payments are not made to victims until restitution payees


                                          1

     Case 3:16-cr-00316-RJC-DSC Document 185 Filed 06/17/20 Page 1 of 3
have been fully identified in all cases. The identification of the victims in the

Taylor case has been significantly delayed, thus holding up the payments in the

Clark case. The Clerk has been waiting almost two years, since July 11, 2018,

when the “Judgment” [Doc. 146 3:17-cr-215-4] in the Taylor case stated that

restitution was “To Be Determined.” The Clerk has made numerous requests to

the Government to provide the list of victims in the Taylor case so that the victims

in the Cedric Clark case could be paid, but to date has not been provided with the

list of victims in the Taylor case.

   The parties agree that Mr. Clark should not have been directed to pay joint and

several restitutions in the Taylor case. Parties’ agreement that Mr. Clark should

not be included in the joint and several restitution order in Ms. Taylor’s case is

found in the Government’s “Motion to Amend Judgment to Correct Clerical Error”

[Doc. 158 3:17-cr-215-4].

   Ms. Taylor herself wrote to the Court on June 1, 2020, stating that Mr. Clark

had no association with her case and further inquiring as to why Mr. Clark was

noted as owing joint and several restitutions in her case [Doc. 160 3:17-cr-215-4].




                                           2

     Case 3:16-cr-00316-RJC-DSC Document 185 Filed 06/17/20 Page 2 of 3
Accordingly, the Clerk’s Financial Department is ORDERED to proceed to remit

all restitution payments in the United States v. Cedric Clark case, number 3:16-cr-

316-2 without further delay.

   So ORDERED, this 17th day of June 2020. This “Order” is to be served

on the Financial Department of this Court.



                                                          Frank G. Johns, Clerk




                                         3

     Case 3:16-cr-00316-RJC-DSC Document 185 Filed 06/17/20 Page 3 of 3
